NUMBER 13-18-00002-CV

                                      COURT OF APPEALS

                            THIRTEENTH DISTRICT OF TEXAS

                              CORPUS CHRISTI - EDINBURG


             IN RE PABLO SERGIO ORTEGA AND JULIA ORTEGA


                            On Petition for Writ of Mandamus.


                                                 ORDER

               Before Justices Rodriguez, Longoria, and Hinojosa
                               Per Curiam Order

        Relators Pablo Sergio Ortega and Julia Ortega filed a petition for writ of mandamus

in the above cause on December 29, 2017.1 Through this original proceeding, relators

seek to compel the trial court to dismiss the underlying case. The Court requests that the

real party in interest, Omar Jasso, or any others whose interest would be directly affected

by the relief sought, file a response to the petition for writ of mandamus on or before the

expiration of ten days from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.



        1 This original proceeding is related to a separate original proceeding previously filed in this Court.
See In re Ortega, No. 13-17-00618-CV, 2017 WL 6348151, at *1 (Tex. App.—Corpus Christi Dec. 13, 2017,
orig. proceeding) (mem. op.) (dismissing the petition for writ of mandamus without prejudice).
      IT IS SO ORDERED.

                                  PER CURIAM

Delivered and filed the 3rd
day of January, 2018.




                              2